 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     RONALD L. CHENG
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6551 / Fax: 702.388.6418
 5   ronald.cheng@usdoj.gov
     Attorneys for the United States
 6
                                UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA

 8   UNITED STATES OF AMERICA,                        Case No. 2:18-cr-253-AGP-NJK

 9                 Plaintiff,                         Motion for Government Attorney
                                                      Appearance Under Local Rule IA 11-3
10         v.

11   ANTHONY UVARI,

12                 Defendant.

13

14          The United States of America, by and through Ronald L. Cheng, Chief, Criminal

15   Division, Assistant United States Attorney, respectfully moves, pursuant to Local Rule IA

16   11-3, that Eric C. Schmale, Trial Attorney with the United States Department of Justice,

17   Tax Division, be permitted to appear before this Court in the above-captioned case.

18          Mr. Schmale is a member in good standing of the bars of the State of New York and

19   of the District of Columbia, employed by the United States as an attorney, and, in the

20   ///

21   ///

22   ///

23   ///

24   ///
1    course and scope of his employment, has occasion to appear before the Court on behalf of

2    the United States in connection with the above-captioned matter.

3          Dated this 9th day of March, 2020.

4                                                     Respectfully Submitted,

5                                                     /s/ Ronald L. Cheng
                                                     ____________________
6                                                     RONALD L. CHENG
                                                      Chief, Criminal Division
7                                                     Assistant United States Attorney

8

9
           IT IS SO ORDERED: ____________________________________
10                           HONORABLE ANDREW P. GORDON
                             UNITED STATES DISTRICT JUDGE
11                              Dated: March 9, 2020.

12   Dated: ___________________

13

14

15

16

17

18

19

20

21

22

23

24

                                                 2
